DETAILED ACTION

Claims status
In response to the application filed on 01/11/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 01/11/2021 have been reviewed and accepted.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method comprising: retrieving a first list of routing prefixes learned by a border node in a first network fabric; retrieving a second list comprising addresses of nodes in a second network fabric; generating a dependency mapping based on the routing prefixes in the first list and the addresses in the second list, the dependency mapping indicating that network traffic to the addresses of the nodes in the second network fabric is affected by the border node in the first network fabric; and in response to detecting that the border node in the first network fabric has malfunctioned and based on the dependency mapping, generating an alert indicating that network traffic to the addresses of the nodes in the second network fabric is affected by the border node in the first network fabric malfunctioning.”
 in combination with other claim limitations as specified in claims 1-20.
With respect to claim 1, the closest prior art Suryanarayana et al. (US 2021/0385149 A1) teaches a method of assigning routing prefix for each of virtual machine, and assigning address for virtual routers in the underlay network. Suryanarayana further discloses the process of mapping packet key information, such as IP information and other select information from the packet headers, to other specific hops/nodes within the networks provided by the virtual routers, and IP fabric 20. Suryanarayana further states the method of detecting the fault protocol session of the leaf node detects that communication to the virtual router of the compute node has failed, the leaf node communicates the failure of the underlay network by sending a routing protocol message to a spine node in the IP fabric, withdrawing the underlay network route associated with the compute node.
Another closest prior art “Previdi et al. (US 2007/0058568 A1)” further provides the process of requesting a routing prefix, checking for a prefix, and extracting all the matching prefixes from the routing table.
However, neither Suryanarayana nor Previdi teaches the method wherein “in response to detecting that the border node in the first network fabric has malfunctioned and based on the dependency mapping, generating an alert indicating that network traffic to the addresses of the nodes in the second network fabric is affected by the border node in the first network fabric malfunctioning.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416